Citation Nr: 0211934	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a service-connected left wrist disability.

2.  Entitlement to an increased rating for a service-
connected right wrist disability, currently evaluated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977, and from April 1978 to May 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision by the RO in Roanoke, 
Virginia which granted service connection and a 10 percent 
rating for residuals of a fracture of the left wrist with 
traumatic arthritis, and which denied an increase in a 10 
percent rating for residuals of a comminuted fracture of the 
right wrist with traumatic arthritis; the veteran appealed 
for higher ratings.  He initially requested a RO hearing, but 
later withdrew his hearing request. 


FINDINGS OF FACT

1.  The veteran's left wrist disability is manifested by 
traumatic arthritis with painful motion of the wrist.  
Ankylosis is not shown.

2.  The veteran's right wrist disability is manifested by 
traumatic arthritis with painful motion of the wrist.  
Ankylosis is not shown.

3.  The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left wrist disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5215 (2001).

2.  The criteria for a rating in excess of 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5215 (2001).

3.  The criteria for referral for an IME opinion have not 
been met. 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone two VA examinations, and he has 
been notified of evidence required to substantiate the 
claims.  Such notice is found in the rating decision, the 
statement of the case and in the supplemental statement of 
the case.  The veteran's representative had an informal 
conference with a RO decision review officer.  The veteran 
and his representative have submitted written arguments.  The 
Board concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Id.  The veteran has not identified any 
other evidence which has not been obtained.  Based on the 
entire record, the Board finds that all relevant evidence has 
been developed to the extent possible, and the duty to assist 
provisions of the VCAA and implementing regulation have been 
satisfied.

I.  Factual Background

A review of the veteran's service medical records shows that 
he was treated for fractures of both wrists.  In an August 
1985 rating decision, the RO established service connection 
for a right wrist disability, and assigned a noncompensable 
rating.  In a March 1987 Board decision, a 10 percent rating 
was assigned for this disability.  

A February 2000 VA outpatient treatment record shows that the 
veteran complained of increased pain and stiffness of the 
wrists, and said his right wrist had decreased mobility.  On 
examination, there was right wrist tenderness and pain was 
elicited with range of motion.  The diagnostic impression was 
degenerative joint disease of the right wrist.  

In February 2000, the veteran filed a claim for an increased 
rating for the service-connected right wrist disability.

During an April 2000 VA orthopedic examination, the veteran 
reported that he fractured both wrists in service.  He said 
that both wrist disabilities were worsening, and that he had 
difficulty brushing his teeth, going to the bathroom, and 
cleaning himself.  He reported limitation of motion and 
aching pain in both wrists.  He said he took Naproxen, which 
helped somewhat.  He said he worked as a corrections officer 
and had missed five days in the past year due to wrist 
problems.  He stated that both wrists were weak, with the 
right wrist weaker than the left.  He also complained of 
stiffness and swelling, and said his right wrist locked on 
occasion.  He said both wrists became fatigued and had a lack 
of endurance.  He said that his wrists were worse on cloudy 
days, and better when he used Naproxen, a heating pad or 
rest.  He said his wrists hurt when he drove more than 30 
miles.  He denied symptoms of dislocation or recurrent 
subluxation.  He was right handed.  

On examination of the right wrist, there was no deformity, 
swelling, or crepitus on extension laterally and anteriorly.  
Dorsiflexion was performed from 0 to 44 degrees actively, 0 
to 46 degrees passively, and 0 to 40 degrees after becoming 
fatigued, all with pain.  He palmar flexed the right wrist 
from 0 to 20 degrees actively, 0 to 25 degrees passively, and 
0 to 32 degrees after becoming fatigued, all with pain.  The 
examiner noted that the veteran had pain throughout the 
testing procedure.  On examination of the left wrist, there 
was no deformity, swelling, or crepitus.  Dorsiflexion was 
performed from 0 to 70 degrees actively, 0 to 72 degrees 
passively, and 0 to 74 degrees after becoming fatigued, all 
with pain.  He palmar flexed the left wrist from 0 to 68 
degrees actively, 0 to 70 degrees passively, and 0 to 70 
degrees after becoming fatigued, all with pain.  The examiner 
noted that the veteran had pain throughout the testing 
procedure.  

Strength of the upper extremities was normal, grips were 
good, and pulses, reflexes, hair growth, and warmth were all 
normal.  Tinel's sign was negative for both wrists.  All 
functions of both hands were normal except he could not touch 
the right thumb to the palm by 1.5 centimeter, and the left 
thumb to the palm by 1 centimeter.  He touched both thumbs to 
the fingertips easily and fingertips to the palms with no 
problems.  An April 2000 X-ray study of the right wrist 
showed an ununited ossification center or old fracture 
involving the ulnar styloid.  The examiner noted that the X-
ray studies of both wrists demonstrated that he had previous 
trauma to both wrists.  The diagnosis was traumatic 
degenerative joint disease changes of both wrists, with 
residuals of old fractures confirmed by X-ray studies.

By a statement dated in July 2000, the veteran said his 
wrists hurt constantly, and he had difficulty with toileting 
due to his wrist disabilities.  He said he could only drive 
for short distances before he was unable to bear the pain.

In an August 2000 rating decision, the RO granted service 
connection and a 10 percent rating for residuals of a 
fracture of the left wrist with traumatic arthritis, and 
denied an increase in a 10 percent rating for residuals of a 
comminuted fracture of the right wrist with traumatic 
arthritis.

By a statement dated in August 2000, the veteran reiterated 
many of his assertions.  He said he had increased pain in 
both wrists, and had decreased range of motion, endurance, 
and strength.  He stated that he had to modify his lifestyle 
due to his wrist disabilities.  He said that his disabilities 
caused difficulty driving or writing for a long period of 
time.  He related that his wrists swelled and became painful 
when used extensively.  He said that the recent VA 
examination was painful.

At a November 2001 VA orthopedic examination, the veteran 
related similar complaints to those voiced previously.  He 
also reported that he had limitation of use of the thumbs and 
tingling of the hands.  He said he had missed ten days of 
work since 2000.  He related that he had used wrist braces 
for the past eight months, and said he only wore them at 
home.  He stated that he could only drive for five miles 
before his wrists started to hurt, and that his wife now 
drove him to work regularly.  He reported VA treatment for 
his wrist disabilities, and said he was last seen eight 
months previously.  On examination, the veteran was very 
sensitive to light pain.  His grips were weak because he said 
it hurt too much to squeeze his fingers.  Upper extremity 
strength was normal, as were the pulses, reflexes, and hair 
growth.  On examination of the left hand, he was able to 
touch the thumb to all fingertips and the fingertips to the 
palm, and the thumb to within 1/4 centimeter of the palm.  On 
examination of the right hand, he was able to touch the thumb 
to all fingertips and the fingertips and thumb to the palm 
with no problems.  The veteran complained of pain in the 
wrists with any movement of either hand.

Tinel's sign was negative bilaterally.  Sensation was 
decreased to light touch and pain in the lateral side of the 
left thumb, and in the left little finger.  The right and 
left wrists were tender medially and laterally.  There was no 
swelling, deformity, crepitus, or laxity of either wrist.  He 
dorsiflexed the right wrist from 0 to 70 degrees actively, 
passively, and after becoming fatigued, all with pain.  He 
palmar flexed the right wrist 0 to 30 degrees actively, and 
from 0 to 35 degrees passively and after becoming fatigued, 
all with pain.  He dorsiflexed the left wrist from 0 to 50 
degrees actively, from 0 to 52 degrees passively, and from 0 
to 55 degrees after becoming fatigued, all with pain.  He 
palmar flexed the left wrist 0 to 30 degrees actively, from 0 
to 35 degrees passively and from 0 to 37 degrees after 
becoming fatigued, all with pain.  The examiner noted that 
the veteran had pain throughout the testing procedure.  The 
veteran reported that he had aching pain on an average of 8 
on a scale from 1 to 10.

The examiner noted that an X-ray study showed slight 
deformity and periosteal reaction involving the distal end of 
the right radius, which might suggest a previous old healed 
fracture.  There were also degenerative changes involving the 
radiocarpal joints bilaterally.  The changes were stable when 
compared with the April 2000 X-ray studies.  The diagnosis 
was status post fractures of both wrists with some decreased 
function and pain on movement.  The examiner opined that the 
range of motion of the right wrist seemed to have improved 
since the last VA examination, since the veteran could now 
dorsiflex his right wrist to 70 degrees actively, while the 
range of motion of the left wrist had worsened, since he 
could only dorsiflex to 50 degrees actively.  The examiner 
opined that the function of both hands had improved, as he 
could now touch his right thumb to his palm and as he could 
bring his left thumb closer to his palm than he could 
previously.  The examiner opined that the limitation of 
motion of the left thumb and decreased sensation in the left 
hand were both related to his residuals of fracture of the 
left wrist.

At a January 2002 informal conference with the decision 
review officer, the veteran's representative submitted a 
duplicate copy of the report of the November 2001 VA 
examination.

By statements dated in May 2002 and July 2002, the veteran's 
representative asserted that an extraschedular rating should 
be assigned for the service-connected wrist disabilities.  In 
July 2002, the representative also contended that an 
independent medical opinion should be obtained regarding the 
veteran's "pain syndrome", and in the alternative asserted 
that a remand was warranted for another VA examination.

II.  Analysis

The veteran contends that his service-connected left and 
right wrist disabilities are more disabling than currently 
evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003 (2001).

For the wrist, a 10 percent evaluation is warranted when 
dorsiflexion of the wrist is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2001).

The veteran's service-connected bilateral wrist disabilities 
are currently rated 10 percent disabling, the maximum 
permissible rating under Code 5215.  Thus, evidence of pain 
on use of either wrist resulting in a more limited degree of 
motion would not support a higher rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001); Johnston v. Brown, 10 Vet. App. 80 (1997); 
DeLuca v. Brown, 6 Vet. App. 321 (1995).  Moreover, the 
veteran's limitation of wrist motion does not meet the 
requirements for a 10 percent rating under Code 5215 without 
consideration of pain.  The veteran is already being 
compensated for his bilateral wrist pain by the current 10 
percent ratings which have been assigned for painful motion 
under Code 5010.  While ratings higher than 10 percent are 
permitted for certain degrees of ankylosis of the wrist (Code 
5214), the evidence demonstrates that the veteran does not 
have ankylosis of either wrist.  There is no other applicable 
code under which a higher evaluation would be warranted for 
the veteran's right and left wrist disabilities.  

Although the veteran's representative asserts that this case 
should be forwarded to an IME for an opinion on the veteran's 
"pain syndrome", the Board notes that the veteran is 
already being compensated for his pain of the wrists under 
Code 5010.  Moreover, the Board finds that the case does not 
present a material issue of such medical complexity or 
controversy as to warrant obtaining an opinion from an IME.  
Hence, good cause not being shown, an advisory opinion from 
an IME is not required under 38 U.S.C.A. § 7109 (West 1991).  
See also 38 C.F.R. § 20.902 (2001).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the bilateral wrist disabilities have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
have necessitated recent frequent periods of hospitalization, 
or are attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

The preponderance of the evidence is against the veteran's 
claims for a higher rating for a left wrist disability, and 
for an increased rating for a right wrist disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

A rating in excess of 10 percent for a left wrist disability 
is denied.

A rating in excess of 10 percent for a right wrist disability 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

